Citation Nr: 0212277	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungal infections of the ears.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953 and January 1961 to January 1963.  The veteran 
also served inactive duty with the Army National Guard from 
August 1974 to October 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
veteran's application reopen a claim of entitlement to 
service connection for back condition and ear fungus.  The RO 
also denied the veteran's claim for service connection for 
hearing loss.  

In December 1998, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran does not having a hearing loss caused by 
acoustic trauma in service.  

2.  In a December 1993 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
back disorder and ear disorder.  The veteran was notified of 
the determination in January 1994.  The veteran did not 
disagree with that rating decision.  

3.  The evidence submitted since the December 1993 rating 
decision with respect to the back disorder includes evidence 
which has previously been submitted which does not bear 
directly and substantially upon the specific matter of 
whether the veteran's back disorder was incurred in during 
service, which under consideration, was cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The evidence submitted since the December 1993 rating 
decision, with respect to the claim for service connection 
for fungal infections of the ears includes evidence which has 
previously been submitted which does not bear directly and 
substantially upon the specific matter of whether the 
veteran's fungal infections of the ears was incurred in 
during service or aggravated by service, which under 
consideration, was cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
was not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303; 3.385 
(2001).  

2.  The December 1993 rating decision denying service 
connection for back disorder and ear disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 3.160(d), 
20.200, 20.302 (2001).  

3.  New and material evidence has not been received, and the 
claims of entitlement to service connection for a back 
disorder and ear disorder are not reopened.  38 U.S.C.A. 
§ 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed a formal claim for 
compensation or pension in June 1965.  Once a formal claim 
has been filed, an informal claim may be accepted.  38 C.F.R. 
§ 3.155(c) (2001).  In July 1995, a statement in support of 
claim was received from the veteran which was accepted as the 
veteran's application to reopen a claim for service 
connection for a back disorder and for fungal infections of 
the ears.  In January 1996, a statement in support of claim 
was received wherein the veteran amended his claim to include 
service connection for hearing loss.  Thus, there is no issue 
in this case as to provision of a form to apply for the 
benefits sought.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and, as to inform him 
which information and evidence, if any, he must provide VA 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  When the veteran 
submitted his application to reopen his claim for service 
connection for his back disorder and ear disorder (in July 
1995) and his claim for service connection for hearing loss 
(in January 1996), he indicated that VA treatment records and 
his service medical records were needed to support his 
claims.  The RO obtained the VA medical records, and the 
veteran's service medical records.  The veteran received a 
copy of the March 1996 rating action which denied his claims 
and which summarized the evidence of record.  The November 
1996 Statement of the Case informed the veteran of the 
evidence of record and of the relevant regulations.  The 
October 1997 Supplemental Statement of the Case (SSOC) 
informed the veteran of the evidence necessary to 
substantiate his claims.  

In December 1998, the Board remanded this matter to the RO to 
obtain the veteran's service medical records with the Army 
National Guard in Tennessee and to provide the veteran an 
examination with respect to his hearing disorder.  In July 
1999, VA informed the veteran of its responsibility to obtain 
the veteran's service medical records for inactive service 
with the Army National Guard and to obtain verification of 
periods of inactive service.  However, the RO indicated that 
in the event that the National Guard medical records could 
not be located it may be necessary for the veteran to submit 
additional evidence to support his claim including the dates 
and places that the veteran received treatment, the full 
National Guard organization designation, or copies of any 
sevice medical records that may be in the veteran's 
possession.  The RO requested and received the National Guard 
service medical records.  In a SSOC dated in April 2001, VA 
informed the veteran of VA's and the veteran's duties and 
obligations in obtaining evidence to support the veteran's 
claims.  Thus, the veteran has been informed both what kind 
of evidence was needed and who was responsible for getting 
it.  Furthermore, all evidence of which VA has any notice is 
of record, so any failure to inform the veteran of whose 
responsibility it is to produce evidence is, at worst, 
harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran has identified VA outpatient treatment records, 
Social Security Administration records, and private medical 
records required to substantiate his claims.  Those documents 
are of record.  Under prior law, VA had no duty to assist the 
veteran to develop evidence in support of his claims until 
the previously disallowed claims were reopened.  See Elkins 
v. West, 12 Vet. App. 209, 218 (1999).  More assistance has 
been provided in this case than is required.  The requirement 
to notify the veteran of VA failure to obtain evidence is 
moot.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the veteran of the provisions of 
the law.  While the RO has not cited the implementing 
regulations, its failure to do so, and the Board's reference 
to the regulations, is not prejudicial to the veteran, as the 
regulations are not different in substance from the law.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Certain diseases, including organic diseases 
of the nervous system, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2001).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that he developed a hearing loss as a 
result of exposure to acoustic trauma during service.  The 
medical evidence, however, does not support the veteran's 
claim.  

Service medical records of the veteran's first and second 
periods of service are negative for complaints or clinical 
findings of a hearing disorder.  The records reflect that the 
veteran's hearing was consistently within normal limits.  

Private medical records beginning in 1987 reflect the veteran 
was seen for hearing loss.  Medical records of Clyde Alley, 
M.D., the veteran's otolaryngologist, dated in April 1987, 
reflect no change in the veteran's hearing.  In a statement 
dated in January 1988, Dr. Alley provided that an audiogram 
dated in January 1988 revealed mild bilateral sensorineural 
hearing loss.  The doctor noted that the hearing loss was 
probably due to the fact that the veteran had shot firearms 
in the past and had been exposed to loud noise.  

National Guard medical records dated from 1974 to 1988 for 
inactive duty service are negative for complaints or clinical 
findings of a hearing disorder. A periodic examination dated 
in February 1988 showed that the veteran's hearing was 
recorded in pure tone thresholds (in decibels) as 10, 10, 0, 
and 50 at 500, 1000, 2000, and 4000 Hertz (Hz) in the right 
ear and 0, 10, 10, and 25 at 500, 1000, 2000, and 4000 Hz in 
the left ear.  

Dr. Alley wrote a referral letter in August 1995 for the 
veteran to request hearing aids from VA.  Therein, the doctor 
indicated that the veteran could point out that he was 
exposed to gunfire while in Japan before the Korean War, 
facts related by the veteran.  Dr. Alley also noted that 
other gunfire exposure may have been a partial cause of his 
problems.

A service audiological evaluation performed by Patti Parlow, 
an audiologist, dated in June 1996 showed findings consistent 
with mild to severe sensorineural hearing loss bilaterally.  
It was noted that the disorder was fairly symmetrical.  There 
was excellent speech discrimination in both ears.  

In November 1996, the veteran was given an audiological 
evaluation by VA.  The veteran's hearing was recorded as 15, 
25, 30, 65, and 55 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz (Hz) in the right ear and 15, 15, 60, and 45 and 
70 decibels at 500, 1000, 2000, 3000, and 4000 Hz in the left 
ear.  The diagnosis was mild to moderately severe mid and 
high frequency sensorineural hearing loss in both ears.  Word 
recognition was considered good in the right ear and fair in 
the left.  The evaluator commented that veteran's hearing had 
improved since prior evaluations in 1988 and 1995.  It was 
noted that the veteran was a poor historian.  It was 
determined that the veteran was exposed to several incidents 
of high noise and/or noise trauma while in service.  

In March 1997, the veteran had a personal hearing before a 
hearing officer.  He provided testimony in support of his 
claim.  Essentially, the veteran testified that he developed 
a hearing loss as a result of exposure to acoustic trauma in 
service.  

Pursuant to the December 1998 Remand, the veteran was 
afforded a VA audiolgical examination for the purpose of 
determining the etiology of the veteran's hearing loss.  In 
February 2001, the veteran was evaluated.  The examiner 
thoroughly reviewed the veteran's claims file. The veteran 
reported noise exposure during service and positive evidence 
of recreational noise exposure.  The veteran's hearing was 
measured as 25, 30, 65, 60, 60 decibels in the right ear at 
500, 1000, 2000, 3000, and 4000 Hz and 20, 20, 50, 55, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hz in the left 
ear.  Speech recognition in the right ear was 84 percent and 
60 percent in the left ear.  The diagnosis was bilateral mid 
and high frequency sensorineural hearing loss.  As to the 
etiology of the veteran's hearing loss, the examiner 
commented that the veteran's service medical records revealed 
that the veteran's hearing was within normal limits until 
1983.  Based on those factors, the examiner opined that it 
was unlikely that the veteran's hearing loss resulted from 
noise exposure in service.  The examiner also pointed out 
that it was possible that recreational noise exposure 
(recreational shooting) contributed to the veteran's hearing 
loss.  

It is undisputed that the veteran has a bilateral hearing 
loss as prescribed by VA regulations.  38 C.F.R. § 3.385.  
However, the medical evidence does not establish that the 
veteran's hearing loss is related to service.  The Board 
recognizes Dr. Allen's August 1995 statement and the January 
1996 VA examiner's statements suggesting that the veteran's 
exposure to acoustic trauma in service had an effect on his 
current hearing loss.  Those representations were based, 
however, on a history provided by the veteran, and the 
doctors did not have review the veteran's claims file.  
Therefore, those statements have limited probative value, in 
light of the fact that the veteran's service medical records 
do not establish any evidence of a hearing disorder.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  However, the Board finds that 
opinion of the February 2001 VA examiner persuasive.  After 
reviewing the veteran's claims file, the examiner opined that 
the veteran's hearing loss is not related to service, but 
could be related to post service recreational noise exposure.  
Based on these factors, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for hearing loss is denied.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

New and Material

This matter involves an attempt to reopen previously denied 
claims; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  

Entitlement to service connection for a back disorder was 
denied in an August 1965 rating action of which the veteran 
was notified in August 1965.  He did not disagree with that 
decision.  In a February 1967 rating action, the RO denied 
service connection for ear disorder and notified the veteran 
of its determination in March 1967.  The veteran did not 
disagree.  Therefore, both those decisions are final.  See 38 
U.S.C.A. § 7105(c).  

In September 1993, the veteran filed a claim to reopen his 
claims for service connection for back disorder and an ear 
disorder.  The RO considered the evidence then of record and 
denied the claims in December 1993.  He was notified of the 
decision and of his appellate rights by letter dated January 
21, 1994.  The veteran did not disagree with that decision 
within a year.  Therefore, the decision is final.  See 
38 U.S.C.A. § 7105(c). 

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for a back disorder and ear 
disorder in July 1995.  Therefore, the claim is governed by 
the previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Back

The evidence that the RO considered at the time of the 
December 1993 rating action consisted of the veteran's 
service medical records, a statement dated in November 1965 
from D.H. Mosier, M.D., and medical records from Clyde Alley, 
M.D., dated from May 1987 to July 1991. 

Service medical records of the veteran's first period of 
service (April 1950 to April 1953) are negative for 
complaints or findings pertaining to a back disorder.  

Service medical records of the veteran's second period of 
service (January 1961 to January 1963) reflect that in 
October and November 1961 the veteran complained of backache 
of about a month's duration.  There was no history of injury.  
On consultation in May 1962, backache of psychogenic origin 
was recorded.  It was noted that the veteran had a long 
history of similar difficulty.  The report of a January 1963 
separation examination did not show any complaints or 
clinical findings regarding a back disorder.  

In the November 1965 statement, Dr. Mosier indicated that he 
had been treating the veteran during May 1965 for subluxated 
vertebrae which caused a sciatic condition.  

The clinical records of Dr. Alley reflect that the veteran 
was seen and treated for back problems.  In November 1988, 
the veteran was seen for upper mid back pain which was felt 
to be due to a car accident in which the veteran was involved 
in October 1988.  Clinical findings included tenderness to 
the T5-T6 areas of the spine.  The impression was rule out 
disc disorder.

In December 1993, the RO denied reopening the veteran's 
claimed based on the fact that the veteran had not submitted 
new and material evidence which associated the veteran's back 
disorder to service.  The RO indicated that when the 
veteran's claim for service connection was denied in February 
1967 the evidence showed that the veteran's back disorder was 
felt to be psychogenic and not related to any organic injury 
from service and that there was no evidence or record 
relating the veteran's back disorder to service.  

Evidence submitted subsequent to the December 1993 rating 
action consists of the veteran's National Guard service 
medical records dated from 1974 to 1988, medical records from 
Dr. Clyde Alley dated in January 1988 and August 1995, 
medical records of Richard Smith, M.D., dated from March 1995 
to January 1997, Social Security Administration (SSA) 
disability benefits award and supporting evidence, the 
transcript of a March 1997 personal hearing before a hearing 
officer, a statement from Elmore Hill, D.M.D., dated in 
September 1997, VA medical records dated from April 1994 to 
February 2001.   

The National Guard service medical records do not show any 
complaints or clinical findings regarding a back disorder.  
Clinical evaluations of the spine during periodic evaluations 
were normal.  

The medical evidence of Dr. Alley does not pertain to the 
veteran's back disorder.  

The medical evidence of Dr. Smith reflects that the veteran 
was treated for back disorder.  X-rays of the lumbar spine 
dated in June 1996 revealed mild retrolisthesis of L3 on 4, 
congenital shortening of the pedicles of L4 and L5, narrowing 
of sagittal dimension of the spinal canal.  There was mild 
posterior osteophyte formation at L4-5 which would be 
suspicious for a degree of combined acquired and congenital 
central stenosis, degenerative changes throughout the mid and 
lower lumbar spine, and mild dextroscoliosis of the lumbar 
spine.  In a letter dated in June 1996, Dr. Smith informed 
the veteran that his lab results (the June 1996 X-ray of the 
lumbar spine) showed that the veteran had a congenital or 
birth related defect in his lumbar spine.  In July 1996, Dr. 
Smith indicated that the veteran had chronic back pain that 
radiated down his legs.  

The SSA records reflect that the veteran was awarded 
disability benefits primarily for heart failure and anxiety 
in February 1997.  The supporting medical evidence includes 
clinical records of Dr. Smith dated in July 1996 wherein the 
doctor noted that the veteran had back pain that radiated 
down to his legs.  

The transcript of the March 1997 personal hearing provides 
the veteran's testimony in support of his claim.  
Essentially, the veteran testified that his back disorder was 
caused by service.  

In seeking to reopen his claim, the veteran requested that 
the RO obtain the records of Elmore Hill, D.M.D.  The RO 
wrote and requested those records, and Dr. Hill responded 
that the veteran had not received any treatment and that an 
examination which was provided was not related to back 
problems.  

The VA outpatient treatment records do not mention a back 
disorder.  

The evidence submitted subsequent to the December 1993 rating 
action is not new and material.  While the National Guard 
service medical records and the VA outpatient treatment 
records are new, they are not material.  They do not provide 
any information regarding the veteran's back disorder.  The 
medical records of Dr. Clyde do not bear on the veteran's 
claim.  The medical records of Dr. Smith are cumulative of 
evidence previously of record in that they show that the 
veteran has a back disorder.  Therefore, this evidence is not 
new or material.  This evidence also reflects that the 
disorder is congenital (the June 1996 X-rays of the veteran's 
lumbar spine and Dr. Smith's letter interpreting the 
studies), which negates the veteran's assertions.  In 
addition, the medical evidence upon which the SSA relied in 
processing the veteran's disability award is duplicative in 
that it includes medical records that were previously 
considered by the RO in December 1993.  As to the veteran's 
hearing testimony, the Board finds that this evidence is 
merely cumulative of contentions the veteran asserted 
previously that his back disorder was related to service.  
The Board finds that nothing in the new evidence submitted 
relates the veteran's back disorder to service.  

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such evidence, the claim must be denied.  

Ears

The evidence of record at the time of the December 1993 
rating action included the veteran's service medical records, 
the report of a VA medical record dated in December 1958, and 
a VA certificate dated in February 1967, and medical records 
from Clyde Alley, M.D., dated from May 1987 to July 1991. 

Service medical records of the veteran's first period of 
service included an April 1950 entrance examination and an 
April 1953 separation examination which were negative for 
complaints or clinical findings of ear disorder.  

The December 1958 VA medical record show that the veteran was 
hospitalized at a VA facility and was diagnosed as having 
external otitis of the left ear.  

Medical records of the veteran's second period of service 
shows that an entrance examination in July 1960 was negative 
for ear disorders.  In March 1961 and March 1962, the veteran 
was treated for right ear ache, pain, swelling, redness, and 
infection.  The veteran was diagnosed as having obstruction 
(partial) of the right eustachian tube.  When the veteran 
separated from service in January 1963, there were no 
complaints or clinical findings with respect to ear 
disorders.  

The report of the VA certificate of an attending physician 
dated in February 1967 reflects that the veteran was first 
seen in mid May 1966 for left earache for about one week.  It 
was noted that the earache had been bothering him for one or 
two months.  The veteran was found to have external otitis.  
At the end of May 1966, the disorder had improved.  It was 
noted that the veteran was last seen in June 1966 at which 
time he showed improvement.  The ear canals were cleansed 
thoroughly.  

The medical records of Dr. Alley reflect that in March 1987, 
the veteran complained of draining ears and was diagnosed as 
having otitis media.  He was also diagnosed as having chronic 
ear problems of questionable etiology.  In a statement dated 
in January 1988, Dr. Alley stated that he had been treating 
the veteran for a number of years for low-grade, long-term 
external otitis apparently contracted in service.  In 1989, 
the veteran was diagnosed as having bilateral serous otitis 
and chronic otitis externa. 

The RO denied reopening the veteran's claim in December 1993, 
essentially, based on the fact that the evidence did not 
establish that ear disorders were not incurred during the 
veteran's first period of service and were not shown to have 
been aggravated by the veteran's second period of service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

Evidence received subsequent to the December 1993 rating 
action consists of the National Guard service medical records 
dated from August 1974 to February 1988, a medical records 
from Dr. Clyde Alley dated in January 1988 and August 1995, a 
June 1996 private hearing evaluation, medical records of 
Richard Smith, M.D., dated from March 1995 to January 1997, 
SSA disability benefits award and supporting evidence, the 
transcript of a March 1997 personal hearing before a hearing 
officer, a statement from Elmore Hill, D.M.D., dated in 
September 1997, and VA medical records dated from April 1994 
to February 2001.   

The National Guard records are negative for complaints or 
findings of ear disorders.  In fact, clinical evaluations 
showed normal ears.  

As to the records of Dr. Alley, the January 1988 medical 
statement is duplicative of that submitted at the time of the 
prior rating action.  In the August 1995 statement, the 
doctor indicated that the veteran's eardrums showed no 
evidence of infection or perforation.  

The private hearing evaluation does not show treatment or 
findings regarding fungal infections of the ears.  

As to the medical records of Dr. Smith, these records reflect 
that the veteran was seen for ear problems.  In November 
1995, it was noted that the veteran complained of an earache.  
In June 1996, he was diagnosed as having chronic ear 
drainage.  

The transcript of a March 1997 personal hearing before a 
hearing officer reflects that the veteran testified that he 
developed ear problems in service.  The medical record 
considered by SSA included duplicative medical records of Dr. 
Clyde Alley dated in January 1988 and a statement dated in 
August 1995 from Dr. Alley.  Also included is a consultative 
examination by Bruce A. Davis, M.D., dated in June 1995, and 
a medical evaluation from James M. Perry, Jr., M.D. dated in 
February 1995 which reflect that the veteran has a medical 
history of chronic fungal ear infection.  The veteran's SSA a 
disability benefit was awarded based on a primary diagnosis 
of congestive heart failure and anxiety.  

In seeking to reopen his claim, the veteran requested that 
the RO obtain the records from Elmore Hill, D.M.D.  The RO 
wrote and requested those records, and Dr. Hill responded 
that the veteran had not received any treatment and that an 
examination which was provided the veteran was not related to 
any ear disorder.  

The VA outpatient treatment records are negative for any 
clinical findings or opinions regarding the veteran's ear 
fungus.  

The evidence submitted subsequent to the December 1993 rating 
action is not new and material.  The National Guard service 
medical records, the June 1996 hearing evaluation, and the VA 
medical records are new; however, they are not material.  
They do not provide any information regarding the veteran's 
ear disorder.  As noted previously the January 1988 record of 
Dr. Alley is duplicative of evidence considered by the RO in 
the prior rating action.  The August 1995 statement is new; 
however, it does not provide any clinical findings of fungal 
infections of the ears.  The medical records of Dr. Smith and 
the medical evidence considered by the SSA are duplicative 
and cumulative.  Therefore, they are not new or material.  As 
to the veteran's transcript, the Board finds that the 
veteran's testimony is cumulative of contentions that the 
veteran previously made.  The Board finds that the nothing in 
the new evidence submitted establishes or suggests that the 
veteran's fungal infections of the ears was caused or 
aggravated by the veteran's periods of service.   

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such evidence, the claim must be denied.  



ORDER

Service connection for hearing loss is denied.  

As new and material evidence has not been presented to reopen 
a claim of service connection for a back disorder, the appeal 
as to that issue is denied.  

As new and material evidence has not been presented to reopen 
a claim of service connection for fungal infections of the 
ears, the appeal as to that issue is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

